Proceeding pursuant to CPLR article 78 (initiated in this court pursuant to CPLR 506, subd [b], par 1) to prohibit respondents from trying petitioner in the County Court of Chemung County on Indictment No. 81-24 charging him with criminal sale of a controlled substance in the third degree and conspiracy in the second degree. On January 9, 1981, petitioner was indicted by a Chemung County Grand Jury for the crimes of criminal sale of a controlled substance in the third degree and conspiracy in the second degree. These charges arose out of an alleged sale of cocaine to one Camille Comfort on November 1, 1980. Subsequently, petitioner was subpoenaed by the Steuben County District Attorney’s office to testify on behalf of the prosecution in the Steuben County *772homicide trials of Joseph and Larry Comfort. Petitioner appeared at the Steuben County trial on January 20,1982, and before petitioner was called to the witness stand, his attorney indicated to the prosecutor that petitioner, upon being called to testify, would invoke his Fifth Amendment privilege and refuse to answer questions on the ground that any answers might tend to incriminate him. The Steuben County Judge took note of petitioner’s position, and the District Attorney thereupon moved for a grant of immunity in favor of petitioner pursuant to CPL 50.20. The court ruled that petitioner would be granted full transactional immunity. As to possible cross-examination of petitioner regarding matters collateral to the homicide trial, the Trial Judge provided that “[i]f the Court directs them to answer and allows the proper question even though it might be collateral and they testify to it then in that instance again they are clothed [with immunity]”. Petitioner was then called to the witness stand and, after asserting his Fifth Amendment privilege and being formally granted immunity, testified on behalf of the prosecution. Upon subsequent cross-examination by defense counsel therein, however, petitioner made a statement regarding a sale of cocaine to Camille Comfort. In a subsequent colloquy with the Trial Judge, the prosecuting attorney argued that petitioner’s statement regarding the sale of cocaine to Camille Comfort was not responsive to questioning. The Trial Judge apparently agreed in that he ruled that petitioner’s statement was nonresponsive and directed the jury to disregard that portion of his testimony. On March 19,1982, petitioner made a motion in Chemung County Court, pursuant to CPL 210.20 (subd 1, par [d]), to dismiss the indictment handed down against him. Respondent Trial Judge denied the motion, holding that petitioner’s statement in the Steuben County trial was not responsive and he therefore was not to be clothed with immunity. This CPLR article 78 proceeding in the nature of prohibition to prohibit respondents from trying petitioner on the Chemung County indictment was then commenced. The threshold question presented is whether an article 78 proceeding in the nature of prohibition lies to raise the instant issue. In this regard, it is well established that the remedy of prohibition is available only where there is a clear legal right and lies only when a court “acts or threatens to act without jurisdiction in a matter of [sic] over which it has no power over the subject matter or where it exceeds its authorized powers in a proceeding over which it has jurisdiction [citations omitted]” (Matter of State óf New York v King, 36 NY2d 59, 62). If petitioner is correct in his contention that he is immune from prosecution, the District Attorney and County Court would be acting in excess of their powers (see CPL 50.10 et seq.). Despite this fact, prohibition is an extraordinary remedy which is not ordinarily available in criminal cases as a method of appeal from intermediate orders. Accordingly, except in extraordinary situations, prohibition will not lie if the alleged errors can be corrected by way of appeal from a subsequent conviction (see, e.g., Matter ofDondi v Jones, 40 NY2d 8; Matter of State of New York v King, 36 NY2d 59, supra). If, however, an appeal would be inadequate to prevent the harm, and prohibition would provide a more effective remedy, it may lie even though the error could be addressed on appeal (Matter of Lee v County Ct. of Erie County, 27 NY2d 432, cert den 404 US 823; McLaughlin, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 7801:5, pp 32-34; see, also, La Rocca v Lane, 37 NY2d 575, 579-580, cert den 424 US 968). In the present case, if prohibition is found not to lie, defendant will be forced to submit to further prosecution, and if convicted, to raise his claim of immunity on appeal from the judgment of conviction (see People ex rel. McLaughlin v Monroe, 44 AD2d 575). Upon the instant record we find that it is proper for this court to entertain petitioner’s application. Although not all constitutional *773issues are reviewable by way of prohibition (see, e.g., Matter of Blake v Hogan, 25 NY2d 747, 748), the Court of Appeals has found prohibition to lie where, as here, the proceeding is based upon petitioner’s assertion of his fundamental right against self incrimination (Matter of Lee v County Ct. of Erie County, 27 NY2d 432, cert den 404 US 823, supra; cf. Matter of Felder v New York State Supreme Ct., 44 AD2d 1). Accordingly, while adhering to the well-settled rule that “the remedy of prohibition is an extraordinary one which is only available in rare cases” (Matter of Lee v County Ct. of Erie County, supra, p 438), we hold that the present case presents an issue cognizable by way of prohibition. Having concluded that prohibition lies, we must now turn to the substantive issue. The parties concede, and indeed, it is well recognized, that in New York when a witness is compelled to yield his privilege against self incrimination, he must be granted transactional immunity (People v McFarlan, 89 Mise 2d 905, revd 52 AD2d 112, revd 42 NY2d 896 on opn at Trial Term; Bellacosa, Practice Commentaries, McKinney’.s Cons Laws of NY, Book 11A, CPL 50.20, pp 316-317). The disagreement between the parties centers upon whether petitioner’s statements were responsive to the questions he was asked. This testimony was as follows: “Q. And did you subsequently undertake to sell that cocaine? A. Yes, I guess. Q. Did you or didn’t you? A. I don’t really remember. Yes. Q. You did? A. Yes. Q. To whom? A. I don’t know. Q. You don’t know? A. I’m sorry. I didn’t sell this cocaine. I sold cocaine earlier. Q. To whom? A. Camille Comfort. Q. When was that? A. Around the first of November”. We find that petitioner’s statements were reasonably responsive to the questions he was asked (see People v McFarlan, supra). A review of the record fails to indicate that the responses were made in bad faith or that they could not have been anticipated (id.). The Steuben County Trial Judge had ruled, upon the District Attorney’s CPL 50.20 application, that if the questioning were allowed and petitioner answered in a responsive manner he would be clothed with immunity. This is precisely what occurred. Petition granted, without costs, and Indictment No. 81-24 dismissed. Mahoney, P. J., Kane, Casey and Weiss, JJ., concur.
Levine, J., dissents and votes to dismiss the petition in the following memorandum.